DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US 5,346,642 in view of Weber et al., US 6,362,142 and Dihora et al., US 2011/0269657 A1. The Patel reference discloses fiber conditioning compositions, preferably shampoos, which are emulsions or dispersions containing a surfactant, a water insoluble fiber conditioning agent, a long-chain, saturated primary alcohol or derivative thereof and an aqueous medium (abstract). Most preferred insoluble conditioning agents are the aminosilicones depicted at the bottom of col. 2. prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. In re Kerkhoven, 205 USPQ 1069.
.
 
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. Arguments involving whether or not phosphonic acid is a known chelant in the cleaning art are moot in view of applicant’s filing of an RCE and the newly cited Dihora reference, which makes it obvious to use an inorganic phosphonic acid. The simplest example of this is phosphonic acid itself. Applicant argues that the Patel reference does not teach chelants, but it does teach sequestrants, which are the same as chelants, as pointed out above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761